Title: Aug. 7th. Thursday.
From: Adams, John Quincy
To: 


       We were going this morning at about 3. We arrived at 7. at Antwerp. After breakfast we went to the cathedral Church, to see the Paintings. The most remarkable of them are.
       1.
       The descent from the Cross, regarded as the master Piece of Rubens. It is indeed most admirable: every Figure looks alive except the capital one and that equally accurately represents nature. On one side of the Picture is, another representing the annunciation, and on the other, is one representing the Purification. On the reverse is St. Christopher fording a river in the figure of an Hercules with the Child Jesus upon his back, and a Hermit holding a Lantern to Light him. Rubens has painted one of his wive’s for the Virgin Mary, and his Daughter for Mary Magdalen.
       2.
       The Ascencion of the Virgin, Mary: which being placed over the Altar, and the Priests saying Mass, I could not get a good look at. It is also one of the best Paintings, of Rubens; according to the Connoisseurs.
       3.
       The Martyr of St. Sebastian who is tied to a tree and pierced with arrows, by an Italian painter named Cocci. It is a good Picture.
       4.
       The battle of the Angels by Francis Florus. This Picture is good, but is the most remarkable for an Anecdote upon it. The Painter had a Daughter, who was beloved by a Black smith called Quintus Mezzus who demanded her in Marriage, but he would not consent to his Daughter’s marrying a Black Smith and refused him. Upon this, Mezzus set out for Rome and stay’d there 7. years, to learn the art of Painting. When he return’d, Florus, was about, (and had nearly finish’d) this picture. Mezzus one day went into his Cabinet while he was out; and painted a bumble bee upon the thigh of one of the fallen Angels. When Florus return’d to his work, he was deceiv’d and attempted to knock off the bee. But when he saw his mistake and found that Mezzus had done it; he granted him his request, and gave him his daughter. There are a number of other Paintings in this Church, but none of them are extraordinary.
       From thence we went to the Eglise de St. Jacques, which is only remarkable for the tomb of Rubens, and his Family. There is in it a Picture by Rubens: in which he has represented, his Grand-Father; his Father, himself, his two wives, his two Daughters, and his son. The Picture is a very fine one.
       We went also to see several private Collections; Mr. Stevens’s, Mr. van Lancker’s, and Mr. Beckman’s. There are a great number of very fine Picture’s at all of them; but, there is one, at Mr. Beckman’s representing Rembrandt’s mother; painted by Rembrandt; which surpasses all description. The art of portrait Painting was perhaps, never carried to so great a Perfection as in this Picture. She is represented with an old bible in her Lap; with a paper in it, her Spectacles in one hand, and the other; upon her breast, reflecting upon what she is supposed to have just been reading. Every step you take the bible shows itself in a different position. It is nature itself.
       At about 2. we left Antwerp, to continue our Journey, we rode as far as Halle, which is two Posts from Bruxelles on the Road to Paris. We arrived at about 9 o’clock in the evening.
      